2013 UT App 43
_________________________________________________________

              THE UTAH COURT OF APPEALS


               EXPRESS RECOVERY SERVICES, INC.,

                     Plaintiff and Appellee,

                               v.

                        STAT COCHRON,

                    Defendant and Appellant.


                     Per Curiam Decision
                       No. 20120882‐CA
                    Filed February 22, 2013

            Third District, West Jordan Department
               The Honorable Andrew H. Stone
                   The Honorable Su Chon
                         No. 110415299

              Stat Cochron, Appellant Pro Se
            Edwin B. Parry, Attorney for Appellee

           Before JUDGES ORME, THORNE, and ROTH.


PER CURIAM:

¶1     Stat Cochron appeals the judgment entered against him on
September 11, 2012. This matter is before the court on its own
motion for summary disposition.1 This court cannot review the
issues raised because Cochron has not provided an adequate




1. Express Recovery Systems, Inc. filed a motion for summary
disposition on other theories, which we do not address.
              Express Recovery Systems, Inc. v. Cochron


record on appeal. See Utah R. App. P. 11 (discussing the record
requirements on appeal).

¶2      Cochron’s docketing statement sets forth numerous issues
relating to rulings, findings of fact, and conclusions of law made by
the district court during the course of trial. However, Cochron filed
a certification stating that a transcript of the proceeding was not
necessary.2

¶3     When a defendant predicates error to this Court, he
       has the duty and responsibility of supporting such
       allegation by an adequate record. Absent that record,
       defendant’s assignment of error stands as a unilateral
       allegation which the reviewing court has no power to
       determine. This Court simply cannot rule on a
       question which depends for its existence upon
       alleged facts unsupported by the record.

State v. Wulffenstein, 657 P.2d 289, 293 (Utah 1982). All issues raised
by Cochron in his docketing statement and in his response to this
court’s motion for summary disposition involve rulings made
during the course of his trial. Cochron has failed to provide this
court with a transcript of those proceedings. Without such a
transcript, we must presume the correctness of the underlying
decisions. See State v. Mead, 2001 UT 58, ¶ 48, 27 P.3d 1115 (stating



2. Cochron’s certification indicated that he lacked the resources to
pay for the transcripts. Accordingly, in this court’s sua sponte
motion for summary disposition the court indicated to Cochron
that if he could not afford a transcript, he could file a statement of
evidence and proceedings in compliance with rule 11(g) of the
Utah Rules of Appellate Procedure. The court further noted that if
the statement of evidence was properly filed and served,
consideration of the motion for summary disposition would be
stayed pending review of the statement by the district court.
Cochron failed to file such a statement.




20120882‐CA                       2                  2013 UT App 43
            Express Recovery Systems, Inc. v. Cochron


that in the absence of an adequate record on appeal, we presume
the correctness of the disposition and cannot address the issues
raised).

¶4    Affirmed.




20120882‐CA                    3                 2013 UT App 43